FROEB, Presiding Judge,
dissenting:
In my opinion there is seldom any compelling reason for allowing á psychiatric expert to state an opinion at trial concerning the credibility of another witness. On the other hand, there are compelling reasons for disallowing it, many of which are adverted to in the majority opinion. The Arizona Supreme Court, in the few instances the question has been raised, has held that the matter rests in the discretion of the trial court. See, for example, State v. Wahrlich, 105 Ariz. 102, 459 P.2d 727 (1969); State v. Piatt, 132 Ariz. 145, 644 P.2d 881 (1982). Cf. State v. Chapple, 135 Ariz. 281, 660 P.2d 1208 (1983). In my opinion the trial court in the present case did not improvidently exercise its discretion in disallowing psychiatric testimony concerning the victim’s credibility. I would therefore affirm the conviction.